Title: From Benjamin Franklin to [William Parsons], 12 December 1755
From: Franklin, Benjamin
To: Parsons, William


Dear Sir,
Philada. Dec. 12. 1755.
Your Favours of Dec. 6. and 9. I have received and laid before the Commissioners. I expect that Mr. Hamilton or myself, or both, maybe with you in a few Days, to establish Ranging or Watching Parties, Blockhouses, &c. for the Defence of your Frontier; in the mean time, we send up by this Waggon, 56 small Arms, ½ Cwt. Gunpowder, 2 Cwt. Lead, 50 Blankets and a Hogshead of Rum, (Perhaps you will have the Particulars more perfectly from Mr. Hughes) to be stor’d and kept safely by you till our Arrival, and not distributed, they being intended to equip the Rangers. Those sent before were to be distributed among such poor Families on the Frontiers, as had no Arms, and were unable to buy. They are not given but lent, and to be forthcoming when the Government shall demand them. It will be well to take the People’s promissory Notes for them. ’Tis left to your Judgment with the other Gentlemen’s, where the Danger is greatest and the Arms most necessary, there to distribute them. I do not enlarge, as I expect soon to see you, and the Waggoner waits. I am, Dear Friend, Very affectionately Yours
B Franklin
